             Case 3:17-bk-04098-JAF          Doc 37      Filed 06/12/19       Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION

In re:                                                          Case No: 17-04098-3F7


RONALD WAYNE BRIGHT (deceased)

         Debtor(s)./

                         TRUSTEE’S REPORT OF UNCLAIMED FUNDS
       The Trustee, Gordon P. Jones, reports that more than ninety days have passed and the following
checks have not been presented for payment:

CLAIM                  CREDITOR NAME                            AMOUNT                CHECK
NUMBER                 & ADDRESS                                OF CHECK              NUMBER

00013B          Lakeview Loan Servicing, Inc.                   $59,166.10              2020
                c/o Marinosci Law Group, P.C.
                Attn.: Connie J. Delisser, Esquire
                100 W Cypress Creek Rd, Suite 1045
                Ft. Lauderdale, FL 33309

       Pursuant to 11 U.S.C. §347(a), the Trustee has stopped payment on the check and issued estate
check number 2021 in the amount of $59,166.10 payable to the Clerk of the Court as unclaimed property.

       A copy of this Report and the original check have been mailed via U.S. Mail, postage prepaid, on
June 12, 2019, to:

United States Bankruptcy Court
Attn.: Susan Magaditsch, Financial Manager
Sam M. Gibbons United States Courthouse
801 North Florida Avenue, Suite 727
Tampa, FL 33602
                                                        /s/ Gordon P. Jones
                                                        Gordon P. Jones
                                                        Florida Bar No.: 829439
                                                        Post Office Box 600459
                                                        Jacksonville, FL 32260-0459
                                                        (904) 262-7373
                                                        Trustee

        I HEREBY CERTIFY that a copy of the foregoing was furnished via U.S. Mail, postage prepaid, this
12th day of June, 2019 or electronically by the Bankruptcy Noticing Center, to the following:

Claimant listed at above address
Office of United States Trustee
                                                        /s/ Gordon P. Jones
                                                        Trustee
